 

 



The Chefs’ Warehouse, Inc. 8-K [chef-8k_063015.htm] 

EXECUTION COPY

 

AMENDMENT NO. 6

Dated as of July 1, 2015

to

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDMENT NO. 6 (this “Amendment”) is made as of July 1, 2015 by and among
Dairyland USA Corporation, a New York corporation (“Dairyland”), The Chefs’
Warehouse Mid-Atlantic, LLC, a Delaware limited liability company (“CW
Mid-Atlantic”), Bel Canto Foods, LLC, a New York limited liability company (“Bel
Canto”), The Chefs’ Warehouse West Coast, LLC, a Delaware limited liability
company (“CW West Coast”), and The Chefs’ Warehouse of Florida, LLC, a Delaware
limited liability company (“CW Florida” and, together with Dairyland, CW
Mid-Atlantic, Bel Canto and CW West Coast, the “Borrowers”), the financial
institutions listed on the signature pages hereof and JPMorgan Chase Bank, N.A.,
as Administrative Agent (in such capacity, the “Administrative Agent”) and as
Collateral Agent (in such capacity, the “Collateral Agent”), under that certain
Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013, by and among the Borrowers, the other Loan
Parties party thereto, the Lenders, the Administrative Agent and the Collateral
Agent (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings given to them in the Credit
Agreement.

WHEREAS, the Borrowers have requested that the requisite Lenders and the
Administrative Agent agree to certain amendments to the Credit Agreement; and

WHEREAS, the Borrowers, the Lenders party hereto and the Administrative Agent
have so agreed on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.

1.      Amendments to the Credit Agreement. Effective as of the date of
satisfaction of the conditions precedent set forth in Section 2 below, the
parties hereto agree that the Credit Agreement is hereby amended as follows:

(a)            Section 1.01 of the Credit Agreement is hereby amended to insert
the following new definitions in the appropriate alphabetical order:

“Amendment No. 6 Effective Date” means July 1, 2015.

“Specified Material Acquisition Date” means each date (provided that such date
is on or before June 30, 2016) (i) on which the aggregate consideration paid by
the Loan Parties during any two (2) consecutive Fiscal Quarters for Permitted
Acquisitions consummated on or after the Amendment No. 6 Effective Date exceeds
$25,000,000 and (ii) with respect to which the Borrower Representative has
provided to the Administrative Agent irrevocable notice (which notice must have
been provided at least three (3) Business Days prior to such date) of its
election, in its sole and absolute discretion, to adjust the maximum permitted
Total Leverage Ratio and Senior Secured Leverage Ratio pursuant to Section
6.13(f); provided, however, such date shall not be deemed to be a “Specified
Material Acquisition Date” if it would result in there being more than one (1)
Specified Material Acquisition Date occurring during any period of four (4)
consecutive Fiscal Quarters.

1

 



“Specified Material Acquisition Information” means, with respect to any
Specified Material Acquisition Date, the following items for each acquisition
consummated during the period commencing on (and including) the first day of the
immediately preceding Fiscal Quarter and ending on (and including) such
Specified Material Acquisition Date: (i) the name of the Person or description
of the assets being acquired, (ii) the purchase price on the date of the
acquisition(s) (without giving effect to any potential post-closing adjustments
of the purchase price, such as working capital adjustments, earn-out payments
and indemnification payments), (iii) reasonable, good faith estimates for
maximum earn-out payments and working capital adjustments with respect to such
acquisition(s) and (iv) historical financial statements (including consolidated
balance sheets, income statements and cash flow statements), projections and
officer certificates, in each case, reasonably requested by the Administrative
Agent.

“Specified Period” has the meaning assigned to such term in Section 6.13(f).

(b)      The definition of “Permitted Acquisition” set forth in Section 1.01 of
the Credit Agreement is hereby amended to amend and restate the parenthetical
set forth in clause (b)(4) therein to read as follows:

(provided that, for purposes of determining compliance with the covenants
contained in clauses (b) and (d) of Section 6.13, (x) with respect to any
acquisition occurring on any Specified Material Acquisition Date, the maximum
permitted ratios for such covenants shall be deemed to be those set forth
therein and (y) with respect to any other acquisition, the maximum permitted
ratios for such covenants shall be deemed to be 0.50:1.00 less than those set
forth therein)

(c)       Section 6.13 of the Credit Agreement is hereby amended to add the
following new clause (f) therein:

Adjustments to Financial Covenants on Each Specified Acquisition Date.
Notwithstanding the foregoing, upon the occurrence of each Specified Material
Acquisition Date, the maximum permitted Total Leverage Ratio and Senior Secured
Leverage Ratio pursuant to Sections 6.13(b) and 6.13(d) shall, in each case, be
deemed to be increased for a four (4) consecutive Fiscal Quarter period (such
period of four (4) consecutive Fiscal Quarters, the “Specified Period”),
beginning with the Fiscal Quarter during which such Specified Material
Acquisition Date occurs, by (i) in the case of the first two (2) Fiscal Quarters
in the Specified Period, an additional 0.50:1.00 in excess of the applicable
levels otherwise set forth in Sections 6.13(b) and 6.13(d) and (ii) in the case
of the last two (2) Fiscal Quarters in the Specified Period, an additional
0.25:1.00 in excess of the applicable levels otherwise set forth in Sections
6.13(b) and 6.13(d) (without giving effect to the additional 0.50:1.00 increase
described in the preceding clause (i)), in each case, so long as the Borrower
Representative provides the Administrative Agent with the related Specified
Material Acquisition Information at least three (3) Business Days prior to such
Specified Material Acquisition Date; provided

2

 

however that, notwithstanding the foregoing, in no event shall the adjustment
pursuant to this Section 6.13(f) result in the maximum permitted Total Leverage
Ratio exceeding 5.00 to 1.00 or the Senior Secured Leverage Ratio exceeding 4.50
to 1.00 at any time. It is hereby understood and agreed that, at the end of each
Specified Period, the maximum permitted Total Leverage Ratio and Senior Secured
Leverage Ratio pursuant to Sections 6.13(b) and 6.13(d) shall revert to the
levels set forth in such Sections (without giving effect to the additional
increases described in clauses (i) and (ii) above).

2.      Conditions of Effectiveness. The effectiveness of this Amendment is
subject to the conditions precedent that:

(a)      the Administrative Agent shall have received counterparts of this
Amendment duly executed by the Borrowers, the Required Lenders, and the
Administrative Agent;

(b)      the Administrative Agent shall have received counterparts of the
Consent and Reaffirmation attached as Exhibit A hereto duly executed by the Loan
Guarantors;

(c)      the Administrative Agent shall have received an executed and effective
amendment to the Prudential Note Agreement, which amendment shall be
substantially in the form set forth on Exhibit B hereto;

(d)      the Administrative Agent shall have received from The Chefs’ Warehouse,
Inc., on behalf of each Lender signatory hereto that delivers its executed
signature page to this Amendment by no later than the date and time specified by
the Administrative Agent, an amendment fee in an amount equal to 0.10% of the
sum of (i) such Lender’s Revolving Commitment immediately prior to the
effectiveness of this Amendment plus (ii) the aggregate principal amount of such
Lender’s Term Loans outstanding immediately prior to the effectiveness of this
Amendment; and

(e)      the Administrative Agent shall have received payment and/or
reimbursement of the Administrative Agent’s and its affiliates’ fees and
expenses (including, to the extent invoiced in an invoice dated on or prior to
the date hereof, reasonable documented out-of-pocket fees and expenses of
counsel for the Administrative Agent) in connection with this Amendment and the
other Loan Documents.

3.      Representations and Warranties of the Borrowers. Each Borrower hereby
represents and warrants as follows:

(a)      This Amendment and the Credit Agreement as amended hereby constitute
legal, valid and binding obligations of such Borrower and are enforceable
against such Borrower in accordance with their terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

(b)      As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default has occurred and is continuing and (ii) the
representations and warranties of the Loan Parties set forth in the Credit
Agreement, as amended hereby, are true and correct in all material respects
(provided that any such representations or warranties qualified by materiality
or Material Adverse Effect are true and correct in all respects), it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct only as of
such specified date.

3

 

4.      Reference to and Effect on the Credit Agreement.

(a)      Upon the effectiveness hereof, each reference to the Credit Agreement
in the Credit Agreement or any other Loan Document shall mean and be a reference
to the Credit Agreement as amended hereby.

(b)      Each Loan Document and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.

(c)      Except with respect to the subject matter hereof, the execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any right, power or remedy of the Administrative Agent or the Lenders, nor
constitute a waiver of any provision of the Credit Agreement, the Loan Documents
or any other documents, instruments and agreements executed and/or delivered in
connection therewith.

(d)      This Amendment is a “Loan Document” under (and as defined in) the
Credit Agreement.

5.      Release of Claims.

(a)      Each of the Loan Parties, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges the Administrative Agent,
the Collateral Agent and each of the Lenders, their respective successors and
assigns, and their respective present and former shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents and other representatives (the Administrative Agent, the
Collateral Agent, the Lenders and all such other Persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of setoff,
demands and liabilities whatsoever (individually, a “Claim” and collectively,
“Claims”) of every name and nature, known or unknown, suspected or unsuspected,
both at law and in equity, which any of the Loan Parties or any of their
respective successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment, in
each case in connection with the Credit Agreement or any of the other Loan
Documents or transactions thereunder or related thereto.

6.      Each of the Loan Parties understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

7.      Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

8.      Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

4

 

9.      Counterparts. This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Signatures delivered by facsimile or PDF shall have the same force
and effect as manual signatures delivered in person.

[Signature Pages Follow]

5

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 



  DAIRYLAND USA CORPORATION          By: /s/ Alexandros Aldous   Name:
Alexandros Aldous   Title: General Counsel and Corporate Secretary

 



 

  THE CHEFS’ WAREHOUSE MID-ATLANTIC, LLC         By: /s/ Alexandros Aldous  
Name: Alexandros Aldous   Title: General Counsel and Corporate Secretary

 

 

  BEL CANTO FOODS, LLC          By: /s/ Alexandros Aldous   Name: Alexandros
Aldous   Title: General Counsel and Corporate Secretary

 

 

  THE CHEFS’ WAREHOUSE WEST COAST, LLC         By: /s/ Alexandros Aldous   Name:
Alexandros Aldous   Title: General Counsel and Corporate Secretary

 

 

  THE CHEFS’ WAREHOUSE OF FLORIDA, LLC         By: /s/ Alexandros Aldous   Name:
Alexandros Aldous   Title: General Counsel and Corporate Secretary

 

 

 Signature Page to Amendment No. 6 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al

 

 

 

 

  JPMORGAN CHASE BANK, N.A.,   individually as a Lender, as the Swingline
Lender, as the Issuing Bank, as Administrative Agent and as Collateral Agent    
    By: /s/ Diane Bredehoft    Name: Diane Bredehoft   Title: Authorized
Officer 

 

 

 

 

 Signature Page to Amendment No. 6 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al

 

 

 

 

  GE CAPITAL BANK, formerly known as GE CAPITAL FINANCIAL INC.,   as a Lender  
      By: /s/ Woodrow Broaders    Name: Woodrow Broaders   Title: SVP

 

 

 

 Signature Page to Amendment No. 6 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al



 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as a Lender         By: /s/ Thomas
Pizzo    Name: Thomas Pizzo   Title: Senior Vice President 

 



 

 

 

 

 Signature Page to Amendment No. 6 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al

 

 

 



  BMO HARRIS FINANCING, INC.,   as a Lender         By: /s/ Joan Spiotto Murphy 
  Name: Joan Spiotto Murphy   Title: Director 



 

 

 

 

 Signature Page to Amendment No. 6 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al



 

 

 

 



  BRANCH BANKING AND TRUST COMPANY,   as a Lender         By: /s/ Kenneth M.
Blackwell    Name: Kenneth M. Blackwell   Title: Senior Vice President 



 



 

 

 

 Signature Page to Amendment No. 6 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al

 

 

 

EXHIBIT A

Consent and Reaffirmation

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 6 to Amended and Restated Credit Agreement with respect to that
certain Amended and Restated Credit Agreement dated as of April 25, 2012, as
amended and restated as of April 17, 2013 (as the same may be further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Dairyland USA Corporation, a New York corporation
(“Dairyland”), The Chefs’ Warehouse Mid-Atlantic, LLC, a Delaware limited
liability company (“CW Mid-Atlantic”), Bel Canto Foods, LLC, a New York limited
liability company (“Bel Canto”), The Chefs’ Warehouse West Coast, LLC, a
Delaware limited liability company (“CW West Coast”), and The Chefs’ Warehouse
of Florida, LLC, a Delaware limited liability company (“CW Florida” and,
together with Dairyland, CW Mid-Atlantic, Bel Canto and CW West Coast, the
“Borrowers”), the other Loan Parties party thereto, the Lenders and JPMorgan
Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”), which
Amendment No. 6 to Amended and Restated Credit Agreement is dated as of July 1,
2015 and is by and among the Borrowers, the financial institutions listed on the
signature pages thereof and the Administrative Agent (the “Amendment”).
Capitalized terms used in this Consent and Reaffirmation and not defined herein
shall have the meanings given to them in the Credit Agreement.

Without in any way establishing a course of dealing by the Administrative Agent,
the Collateral Agent or any Lender, each of the undersigned consents to the
Amendment and reaffirms the terms and conditions of the Loan Guaranty and any
other Loan Document executed by it and acknowledges and agrees that the Loan
Guaranty and each and every such Loan Document executed by the undersigned in
connection with the Credit Agreement remains in full force and effect and is
hereby reaffirmed, ratified and confirmed. All references to the Credit
Agreement contained in the above-referenced documents shall be a reference to
the Credit Agreement as so modified by the Amendment and as the same may from
time to time hereafter be amended, modified or restated.

 

Dated July 1, 2015

[Signature Page Follows]

 

 

IN WITNESS WHEREOF, this Consent and Reaffirmation has been duly executed as of
the day and year above written.

 

 





  DAIRYLAND USA CORPORATION          By: /s/ Alexandros Aldous   Name:
Alexandros Aldous   Title: General Counsel and Corporate Secretary

 





 

  THE CHEFS’ WAREHOUSE MID-ATLANTIC, LLC         By: /s/ Alexandros Aldous  
Name: Alexandros Aldous   Title: General Counsel and Corporate Secretary



 

  BEL CANTO FOODS, LLC          By: /s/ Alexandros Aldous   Name: Alexandros
Aldous   Title: General Counsel and Corporate Secretary

 

 

  THE CHEFS’ WAREHOUSE WEST COAST, LLC         By: /s/ Alexandros Aldous   Name:
Alexandros Aldous   Title: General Counsel and Corporate Secretary

 

 

  THE CHEFS’ WAREHOUSE OF FLORIDA, LLC         By: /s/ Alexandros Aldous   Name:
Alexandros Aldous   Title: General Counsel and Corporate Secretary



 Signature Page to Consent and Reaffirmation to Amendment No. 6 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al

 



 

 



   GUARANTORS:               THE CHEFS’ WAREHOUSE, INC.         By: /s/
Alexandros Aldous   Name: Alexandros Aldous   Title: General Counsel and
Corporate Secretary

 

 

  CHEFS’ WAREHOUSE PARENT, LLC         By: /s/ Alexandros Aldous   Name:
Alexandros Aldous   Title: General Counsel and Corporate Secretary

 

 

  MICHAEL’S FINER MEATS, LLC         By: /s/ Alexandros Aldous   Name:
Alexandros Aldous   Title: General Counsel and Corporate Secretary

 

 

  MICHAEL’S FINER MEATS HOLDINGS, LLC         By: /s/ Alexandros Aldous   Name:
Alexandros Aldous   Title: General Counsel and Corporate Secretary

 

 

  THE CHEFS’ WAREHOUSE MIDWEST, LLC         By: /s/ Alexandros Aldous   Name:
Alexandros Aldous   Title: General Counsel and Corporate Secretary

 

 

  THE CHEFS’ WAREHOUSE PASTRY DIVISION, INC.         By: /s/ Alexandros Aldous  
Name: Alexandros Aldous   Title: General Counsel and Corporate Secretary

 

 Signature Page to Consent and Reaffirmation to Amendment No. 6 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al



 

 



  QZ ACQUISITION (USA), INC.         By: /s/ Alexandros Aldous   Name:
Alexandros Aldous   Title: General Counsel and Corporate Secretary

 

 

  QZINA SPECIALTY FOODS NORTH AMERICA (USA), INC.         By: /s/ Alexandros
Aldous   Name: Alexandros Aldous   Title: General Counsel and Corporate
Secretary

 

 

  QZINA SPECIALTY FOODS, INC., a Florida corporation         By: /s/ Alexandros
Aldous   Name: Alexandros Aldous   Title: General Counsel and Corporate
Secretary

 

 

  QZINA SPECIALTY FOODS, INC., a Washington corporation         By: /s/
Alexandros Aldous   Name: Alexandros Aldous   Title: General Counsel and
Corporate Secretary

 

 

  QZINA SPECIALTY FOODS (AMBASSADOR), INC.         By: /s/ Alexandros Aldous  
Name: Alexandros Aldous   Title: General Counsel and Corporate Secretary

 

 

  CW LV REAL ESTATE LLC         By: /s/ Alexandros Aldous   Name: Alexandros
Aldous   Title: General Counsel and Corporate Secretary

  

 Signature Page to Consent and Reaffirmation to Amendment No. 6 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al

 

 



  ALLEN BROTHERS 1893, LLC         By: /s/ Alexandros Aldous   Name: Alexandros
Aldous   Title: General Counsel and Corporate Secretary

 

 

  THE GREAT STEAKHOUSE STEAKS, LLC         By: /s/ Alexandros Aldous   Name:
Alexandros Aldous   Title: General Counsel and Corporate Secretary

 

 

  DEL MONTE CAPITOL MEAT COMPANY HOLDINGS, LLC         By: /s/ Alexandros Aldous
  Name: Alexandros Aldous   Title: General Counsel and Corporate Secretary

 

 

  DEL MONTE CAPITOL MEAT COMPANY, LLC         By: /s/ Alexandros Aldous   Name:
Alexandros Aldous   Title: General Counsel and Corporate Secretary

  

 Signature Page to Consent and Reaffirmation to Amendment No. 6 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al

 

 

EXHIBIT B

Form of Amendment to Prudential Note Agreement

[Attached]

 

 

 

